Citation Nr: 9907378	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia and a sleep disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1982 to 
September 1986.

The instant appeal arose from rating decisions in December 
1993 and January 1994 of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Atlanta, Georgia, which denied 
claims for service connection for a nervous disorder, a sleep 
disorder, and schizophrenia.  This case was remanded by the 
Board of Veterans' Appeals (Board) in March 1997 for further 
development.


REMAND

The appellant contends, in substance, that his psychiatric 
disorder, diagnosed as schizophrenia and dyssomnia, began in 
service; therefore, he believes service connection is 
warranted for this disorder.

In a March 1998 written statement, the veteran stated that 
the Social Security Administration (SSA) had acknowledged his 
psychiatric disability.  Records pertaining to the award of 
any benefits by the SSA have not been associated with the 
record certified for appellate review.  Such records may be 
of significant probative value in determining whether the 
claim may be granted.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held in Lind v. Principi, 3 Vet.App. 493, 494 (1992), that 
the VA should attempt to obtain records from other federal 
agencies, including the SSA, when the VA has notice of the 
existence of such records.  See also Murincsak v. Derwinski, 
2 Vet.App. 363, 370-372 (1992).  Thus, the RO must request 
complete copies of the SSA records utilized in awarding the 
appellant disability benefits.

The Board notes that the March 1997 remand requested that the 
RO contact the National Personnel Records Center (National 
Personnel Records Center) in St. Louis, Missouri, to request 
that the NPRC "initially confirm whether the veteran was 
stationed in Okinawa in 1985", and, if so, to request that 
the NPRC "conduct a search for additional medical records."

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the Court vacated and 
remanded a Board decision because it failed to ensure that 
the RO achieved full compliance with specific instructions 
contained in a Board remand.

The record reveals that the RO, while it did contact the NPRC 
and directed the NPRC's attention to the Board's remand 
instructions, did not ensure that full compliance with the 
remand instructions was achieved.  There is no evidence that 
the NPRC confirmed whether the veteran was stationed in 
Okinawa in 1985.  The NPRC's response to the veteran's 
request was that "all available med records were sent to you 
on 11-15-93 under the # as above."  This response was 
insufficient.  Thus, the RO must attempt to comply with the 
requirements set forth in Instruction #3 of the Board's March 
1997 remand.  In addition, the Board believes that additional 
efforts should be undertaken to obtain personnel records from 
the veteran's period of service.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  The RO should again contact the NPRC 
and request that it initially confirm 
whether the veteran was stationed in 
Okinawa in 1985, and, if so, the NPRC 
should conduct a search for alternate 
medical records.  The RO should request 
the NPRC to furnish information from the 
appellant's personnel records, including 
a certified copy of the DA Form 20, 
copies of assignment orders, etc., with 
information as to duty stations and 
geographic locations.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Thereafter, the originating agency shall readjudicate the 
claim.  If the claim is not allowed, the RO should provide 
the appellant and his representative with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


